Title: From George Washington to Burgess Ball, 18 January 1790
From: Washington, George
To: Ball, Burgess



Dear Sir,
New York, January, 18. 1790.

Your letter of the 26. of December came duly to hand, but occurences of various kinds have prevented an acknowledgement of it till this time.
I am not at all uneasy at the delay, or impatient for the settlement of the estate accounts of my deceased Mother; I am persuaded they will be rendered in due time, and to the satisfaction of all concerned—To pay all she owed is my first wish—to render unto every one their due is the next—The method which has been taken to dispose of the effects is, I presume, the best; and I am satisfied therewith—That none of the families of Negroes have been parted (where it could be avoided) is very agreeable to me.
I am well pleased that Mr Carter is inclined to take possession of my lots in Fredericksburg—We shall not disagree about the price, or in the mode of payment; of which be so good as to inform him.
I hope you have got through your difficulties on account of your surety-ship for Major Willis, and without loss—when you engaged in this business you neglected the advice of the wise man—than which no better I believe is to be found in his whole book—or among all his sayings “Beware of surety-ship”—Offer

my love and good wishes to Fanny and the family—accept the same yourself and those of Mrs Washington. I am &ca

G. Washington.

